

115 HR 6465 IH: Next Generation Television Marketplace Act
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6465IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Mr. Scalise introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal certain provisions of the Communications Act of 1934, title 17 of the United States Code,
			 and the regulations of the Federal Communications Commission that
			 intervened in the television marketplace, and for other purposes.
	
 1.Short titleThis Act may be cited as the Next Generation Television Marketplace Act. 2.Repeal of regulatory intervention in the television marketplace under the Communications Act of 1934 (a)In generalThe following sections of the Communications Act of 1934 (47 U.S.C. 151 et seq.) are hereby repealed:
 (1)Section 339 (47 U.S.C. 339). (2)Section 340 (47 U.S.C. 340).
 (3)Section 341 (47 U.S.C. 341). (4)Section 342 (47 U.S.C. 342).
 (5)Section 612 (47 U.S.C. 532). (6)Section 614 (47 U.S.C. 534).
 (7)Section 712 (47 U.S.C. 612). (b)Additional repealSection 325 of the Communications Act of 1934 (47 U.S.C. 325) is amended—
 (1)by striking subsections (b) and (e); and (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.
				(c)Amendments
 (1)Section 338Section 338 of the Communications Act of 1934 (47 U.S.C. 338) is amended to read as follows:  338.CARRIAGE OF LOCAL TELEVISION SIGNALS BY SATELLITE CARRIERS (a)Carriage Obligations (1)In generalEach satellite carrier providing signals of a qualified noncommercial educational television station in that station’s local market shall carry upon request the signals of all qualified noncommercial educational television stations located within that local market.
 (2)Low power station carriage optionalNo low power television station shall be entitled to insist on carriage under this section, nor shall any such carriage be considered in connection with the requirements of subsection (c).
 (b)Good Signal RequiredA qualified noncommercial educational television station asserting its right to carriage under subsection (a) shall be required to bear the costs associated with delivering a good quality signal to the designated local receive facility of the satellite carrier or to another facility that is acceptable to at least one-half the stations asserting the right to carriage in the local market.
 (c)Duplication Not RequiredThe Commission shall prescribe regulations limiting the carriage requirements under subsection (a) of satellite carriers with respect to the carriage of multiple qualified noncommercial educational television stations. To the extent possible, such regulations shall provide the same degree of carriage by satellite carriers of such multiple stations as is provided by cable systems under section 615.
 (d)Channel PositioningNo satellite carrier shall be required to provide the signal of a qualified noncommercial educational television station to subscribers in that station’s local market on any particular channel number or to provide the signals in any particular order, except that the satellite carrier shall retransmit the signal of the qualified noncommercial educational television station to subscribers in the station’s local market on channels reasonably contiguous with other television broadcast channels and provide access to such station’s signals at a nondiscriminatory price and in a nondiscriminatory manner on any navigational device, on-screen program guide, or menu.
 (e)Compensation for CarriageA satellite carrier shall not accept or request monetary payment or other valuable consideration in exchange either for carriage of qualified noncommercial educational television stations in fulfillment of the requirements of this section or for channel positioning rights provided to such stations under this section, except that any such station may be required to bear the costs associated with delivering a good quality signal to the local receive facility of the satellite carrier.
							(f)Remedies
 (1)Complaints by broadcast stationsWhenever a qualified noncommercial educational television station believes that a satellite carrier has failed to meet its obligations under subsections (b) through (e), such station shall notify the carrier, in writing, of the alleged failure and identify its reasons for believing that the satellite carrier failed to comply with such obligations. The satellite carrier shall, within 30 days after such written notification, respond in writing to such notification and comply with such obligations or state its reasons for believing that it is in compliance with such obligations. A qualified noncommercial educational television station that disputes a response by a satellite carrier that it is in compliance with such obligations may obtain review of such denial or response by filing a complaint with the Commission. Such complaint shall allege the manner in which such satellite carrier has failed to meet its obligations and the basis for such allegations.
 (2)Opportunity to respondThe Commission shall afford the satellite carrier against which a complaint is filed under paragraph (1) an opportunity to present data and arguments to establish that there has been no failure to meet its obligations under this section.
 (3)Remedial actions; dismissalWithin 120 days after the date a complaint is filed under paragraph (1), the Commission shall determine whether the satellite carrier has met its obligations under subsections (b) through (e). If the Commission determines that the satellite carrier has failed to meet such obligations, the Commission shall order the satellite carrier to take appropriate remedial action. If the Commission determines that the satellite carrier has fully met the requirements of such subsections, the Commission shall dismiss the complaint.
								(g)Privacy Rights of Satellite Subscribers
 (1)NoticeAt the time of entering into an agreement to provide any satellite service or other service to a subscriber and at least once a year thereafter, a satellite carrier shall provide notice in the form of a separate, written statement to such subscriber that clearly and conspicuously informs the subscriber of—
 (A)the nature of personally identifiable information collected or to be collected with respect to the subscriber and the nature of the use of such information;
 (B)the nature, frequency, and purpose of any disclosure which may be made of such information, including an identification of the types of persons to whom the disclosure may be made;
 (C)the period during which such information will be maintained by the satellite carrier; (D)the times and place at which the subscriber may have access to such information in accordance with paragraph (5); and
 (E)the limitations provided by this subsection with respect to the collection and disclosure of information by a satellite carrier and the right of the subscriber under paragraphs (7) and (9) to enforce such limitations.
									In the case of subscribers who have entered into such an agreement before February 6, 2005, such
			 notice shall be provided within 180 days of such date and at least once a
 year thereafter.(2)DefinitionsFor purposes of this subsection, other than paragraph (9)— (A)the term personally identifiable information does not include any record of aggregate data which does not identify particular persons;
 (B)the term other service includes any wire or radio communications service provided using any of the facilities of a satellite carrier that are used in the provision of satellite service; and
 (C)the term satellite carrier includes, in addition to persons within the definition of satellite carrier, any person who— (i)is owned or controlled by, or under common ownership or control with, a satellite carrier; and
 (ii)provides any wire or radio communications service. (3)Prohibitions (A)Consent to collectionExcept as provided in subparagraph (B), a satellite carrier shall not use any facilities used by the satellite carrier to collect personally identifiable information concerning any subscriber without the prior written or electronic consent of the subscriber concerned.
 (B)ExceptionsA satellite carrier may use such facilities to collect such information in order to— (i)obtain information necessary to render a satellite service or other service provided by the satellite carrier to the subscriber; or
 (ii)detect unauthorized reception of satellite communications. (4)Disclosure (A)Consent to disclosureExcept as provided in subparagraph (B), a satellite carrier shall not disclose personally identifiable information concerning any subscriber without the prior written or electronic consent of the subscriber concerned and shall take such actions as are necessary to prevent unauthorized access to such information by a person other than the subscriber or satellite carrier.
 (B)ExceptionsA satellite carrier may disclose such information if the disclosure is— (i)necessary to render, or conduct a legitimate business activity related to, a satellite service or other service provided by the satellite carrier to the subscriber;
 (ii)subject to paragraph (9), made pursuant to a court order authorizing such disclosure, if the subscriber is notified of such order by the person to whom the order is directed;
 (iii)a disclosure of the names and addresses of subscribers to any satellite service or other service, if—
 (I)the satellite carrier has provided the subscriber the opportunity to prohibit or limit such disclosure; and
 (II)the disclosure does not reveal, directly or indirectly, the— (aa)extent of any viewing or other use by the subscriber of a satellite service or other service provided by the satellite carrier; or
 (bb)the nature of any transaction made by the subscriber over any facilities used by the satellite carrier; or
 (iv)to a government entity as authorized under chapter 119, 121, or 206 of title 18, United States Code, except that such disclosure shall not include records revealing satellite subscriber selection of video programming from a satellite carrier.
 (5)Access by subscriberA satellite subscriber shall be provided access to all personally identifiable information regarding that subscriber which is collected and maintained by a satellite carrier. Such information shall be made available to the subscriber at reasonable times and at a convenient place designated by such satellite carrier. A satellite subscriber shall be provided reasonable opportunity to correct any error in such information.
 (6)Destruction of informationA satellite carrier shall destroy personally identifiable information if the information is no longer necessary for the purpose for which it was collected and there are no pending requests or orders for access to such information under paragraph (5) or pursuant to a court order.
 (7)PenaltiesAny person aggrieved by any act of a satellite carrier in violation of this subsection may bring a civil action in a United States district court. The court may award—
 (A)actual damages but not less than liquidated damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is higher;
 (B)punitive damages; and (C)reasonable attorneys’ fees and other litigation costs reasonably incurred.
									The remedy provided by this subsection shall be in addition to any other lawful remedy available to
 a satellite subscriber.(8)Rule of constructionNothing in this subsection shall be construed to prohibit any State from enacting or enforcing laws consistent with this subsection for the protection of subscriber privacy.
 (9)Court ordersExcept as provided in paragraph (4)(B)(iv), a governmental entity may obtain personally identifiable information concerning a satellite subscriber pursuant to a court order only if, in the court proceeding relevant to such court order—
 (A)such entity offers clear and convincing evidence that the subject of the information is reasonably suspected of engaging in criminal activity and that the information sought would be material evidence in the case; and
 (B)the subject of the information is afforded the opportunity to appear and contest such entity’s claim.
 (h)Regulations by CommissionThe regulations prescribed under this section shall include requirements on satellite carriers that are comparable to the requirements on cable operators under paragraphs (1) and (2) of section 615(g).
 (i)DefinitionsAs used in this section: (1)DistributorThe term distributor means an entity that contracts to distribute secondary transmissions from a satellite carrier and, either as a single channel or in a package with other programming, provides the secondary transmission either directly to individual subscribers or indirectly through other program distribution entities.
 (2)Local receive facilityThe term local receive facility means the reception point in each local market which a satellite carrier designates for delivery of the signal of the station for purposes of retransmission.
								(3)Local market
 (A)In generalThe term local market, in the case of a qualified noncommercial educational television station, means the designated market area in which a station is located and includes any station that is licensed to a community within the same designated market area as such station.
 (B)County of licenseIn addition to the area described in subparagraph (A), a station’s local market includes the county in which the station’s community of license is located.
 (C)Designated market areaFor purposes of subparagraph (A), the term designated market area means a designated market area, as determined by Nielsen Media Research and published in the 1999–2000 Nielsen Station Index Directory and Nielsen Station Index United States Television Household Estimates or any successor publication.
 (D)Certain areas outside of any designated market areaAny census area, borough, or other area in the State of Alaska that is outside of a designated market area, as determined by Nielsen Media Research, shall be deemed to be part of one of the local markets in the State of Alaska. A satellite carrier may determine which local market in the State of Alaska will be deemed to be the relevant local market in connection with each subscriber in such census area, borough, or other area.
 (4)Low power television stationThe term low power television station means a low power television station as defined under section 74.701(f) of title 47, Code of Federal Regulations, as in effect on June 1, 2004. For purposes of this paragraph, the term low power television station includes a low power television station that has been accorded primary status as a Class A television licensee under section 73.6001(a) of title 47, Code of Federal Regulations.
 (5)Qualified noncommercial educational television stationThe term qualified noncommercial educational television station has the meaning given such term in section 615. (6)Satellite carrierThe term satellite carrier has the meaning given such term in section 111(c) of title 17, United States Code.
 (7)SubscriberThe term subscriber means a person or entity that receives a secondary transmission service from a satellite carrier and pays a fee for the service, directly or indirectly, to the satellite carrier or to a distributor..
 (2)Section 623Section 623 of the Communications Act of 1934 (47 U.S.C. 543) is amended to read as follows:  623.Regulation of rates and broadcast signal carriageNo Federal agency, State, or franchising authority may regulate—
 (1)the rates for the provision of the service of a multichannel video programming distributor; or (2)the retransmission of television broadcast signals by a multichannel video programming distributor except in accordance with the requirements of sections 338 and 615 related to qualified noncommercial educational television stations.. 
				(d)Conforming amendments
 (1)Section 309Section 309(c)(2)(F) of the Communications Act of 1934 (47 U.S.C. 309(c)(2)(F)) is amended by striking section 325(c) and inserting section 325(b).
 (2)Section 336Section 336(b)(3) of the Communications Act of 1934 (47 U.S.C. 336(b)(3)) is amended by striking 614 or. (3)Section 343Section 343 of the Communications Act of 1934 (47 U.S.C. 343) is redesignated as section 339 of such Act.
 (4)Section 613Section 613 of the Communications Act of 1934 (47 U.S.C. 533) is amended by striking subsection (a).
 (5)Section 615Section 615 of the Communications Act of 1934 (47 U.S.C. 535) is amended— (A)in subsection (a), by striking In addition to the carriage requirements set forth in section 614, each and inserting Each;
 (B)by striking subsection (f); and (C)in subsection (l), by striking paragraph (1) and inserting the following:
						
							(1)Qualified noncommercial educational television station
 (A)In generalThe term qualified noncommercial educational television station means any full-power television broadcast station which— (i)under the rules and regulations of the Commission in effect on March 29, 1990, is licensed by the Commission as a noncommercial educational television broadcast station and is owned and operated by a public agency, nonprofit foundation, nonprofit corporation, or nonprofit association; or
 (ii)is owned and operated by a municipality and transmits predominantly noncommercial programs for educational purposes.
 (B)InclusionsSuch term includes— (i)the translator of any noncommercial educational television station with five watts or higher power serving the franchise area;
 (ii)a full-service station or translator if such station or translator is licensed to a channel reserved for noncommercial educational use pursuant to section 73.606 of title 47, Code of Federal Regulations, or any successor regulations thereto; and
 (iii)such stations and translators operating on channels not so reserved as the Commission determines are qualified as noncommercial educational stations..
 (6)Section 621Section 621(b)(3)(D) of the Communications Act of 1934 (47 U.S.C. 541(b)(3)(D)) is amended by striking sections 611 and 612 and inserting section 611.
 (7)Section 622Section 622(c) of the Communications Act of 1934 (47 U.S.C. 542(c)) is amended by striking pursuant to section 623. (8)Section 625Section 625 of the Communications Act of 1934 (47 U.S.C. 545) is amended—
 (A)in subsection (c)— (i)by striking rearrange, replace, and inserting replace;
 (ii)in paragraph (1), by striking ; or and inserting a period; (iii)by striking paragraph (2); and
 (iv)by striking franchise if— and all that follows through such service is no longer and inserting franchise if such service is no longer; and (B)in subsection (d), by striking , if the rates and all that follows and inserting a period.
 (9)Section 632Section 632(c) of the Communications Act of 1934 (47 U.S.C. 552(c)) is amended by striking section 623(b)(6) or. (10)Section 635Section 635(c) of the Communications Act of 1934 (47 U.S.C. 555(c)) is amended by striking 614 or each place it appears.
 (11)Section 638Section 638 of the Communications Act of 1934 (47 U.S.C. 558) is amended by striking governmental use or on any other channel obtained under section 612 or under similar arrangements and inserting or governmental use. (12)Section 653Section 653 of the Communications Act of 1934 (47 U.S.C. 573) is amended—
 (A)in subsection (b)(1)— (i)in subparagraph (A), by striking , 614,;
 (ii)in subparagraph (C), by adding and at the end; and (iii)by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D); and
 (B)in subsection (c)(1)— (i)in subparagraph (A)—
 (I)by striking (other than subsection (a) thereof); and (II)by striking 623(f),;
 (ii)in subparagraph (B)— (I)by striking , 614,; and
 (II)by striking , and section 325 of title III,; and (iii)in subparagraph (C)—
 (I)by striking sections 612 and 617 and inserting section 617; and (II)by striking 623(f),.
							3.Repeal of regulatory intervention in the television marketplace under the Copyright Act
			(a)In general
 (1)RepealSections 119, 122, and 510 of title 17, United States Code, are hereby repealed. (2)Conforming amendmentsThe table of sections at the beginning of—
 (A)chapter 1 of title 17, United States Code, is amended by striking the items related to sections 119 and 122; and
 (B)chapter 5 of title 17, United States Code, is amended by striking the item related to section 510. (b)AmendmentsSection 111 of title 17, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking local service area of such station and inserting designated market area (as defined in section 501(c)(2)); and (ii)by striking or after the semicolon;
 (B)in paragraph (2) by striking or after the semicolon; and (C)by amending paragraph (4) to read as follows:
						
 (4)the secondary transmission— (A)is made by—
 (i)a cable system in accordance with section 615 of the Communications Act of 1934 (47 U.S.C. 535); or (ii)a satellite carrier in accordance with section 338 of the Communications Act of 1934 (47 U.S.C. 338); and
 (B)is consistent with the rules, regulations, and authorizations of the Federal Communications Commission; or;
 (2)in subsection (b) by striking subsections (a) and (c) and inserting subsection (a); (3)by striking subsections (c), (d), and (e);
 (4)by redesignating subsection (f) as subsection (c); and (5)in subsection (c), as so redesignated—
 (A)in paragraph (3), by striking the second sentence; (B)by striking paragraphs (4) through (13); and
 (C)by adding at the end the following new paragraphs:  (4)Satellite carrierThe term satellite carrier means an entity that uses the facilities of a satellite or satellite service licensed by the Federal Communications Commission and operates in the Fixed-Satellite Service or the Direct Broadcast Satellite Service under part 25 of title 47, Code of Federal Regulations, to establish and operate a channel of communications for point-to-multipoint distribution of television station signals, and that owns or leases a capacity or service on a satellite in order to provide such point-to-multipoint distribution, except to the extent that such entity provides such distribution pursuant to tariff under the Communications Act of 1934 (47 U.S.C. 151 et seq.), other than for private home viewing.
 (5)Private home viewingThe term private home viewing means the viewing, for private use in a household by means of satellite reception equipment that is operated by an individual in that household and that serves only such household, of a secondary transmission delivered by a satellite carrier of a primary transmission of a television station licensed by the Federal Communications Commission..
 (c)Conforming amendmentsTitle 17, United States Code, is amended— (1)in section 106, by striking 122 and inserting 121;
 (2)in section 110(8), by striking section 111(f) and inserting section 111(c); (3)in section 114(d)(1)(B)(iii), by striking section 111(f) and inserting section 111(c);
 (4)in section 501— (A)in subsection (a), by striking 122 and inserting 121;
 (B)by striking subsections (c), (d), and (e); and (C)by amending subsection (f) to read as follows:
						
							(c)
 (1)With respect to any secondary transmission that is made by a cable system or by a satellite carrier of a performance or display of a work embodied in a primary transmission and is actionable as an act of infringement under section 111, a television broadcast station holding a copyright or other license to transmit or perform the same version of that work shall, for purposes of subsection (b), be treated as a legal or beneficial owner if such secondary transmission occurs within the designated market area of that station.
 (2)For purposes of this subsection, the term designated market area means a designated market area, as determined by Nielsen Media Research and published in the 1999–2000 Nielsen Station Index Directory and Nielsen Station Index United States Television Household Estimates or any successor publication.;
 (5)in section 511(a), by striking 122 and inserting 121; (6)in section 708(a)—
 (A)in paragraph (8), by inserting and after the semicolon; (B)in paragraph (9), by striking the semicolon and inserting a period;
 (C)by striking paragraphs (10) and (11); and (D)by striking Fees established under paragraphs (10) and (11) shall be reasonable and may not exceed one-half of the cost necessary to cover reasonable expenses incurred by the Copyright Office for the collection and administration of the statements of account and any royalty fees deposited with such statements.;
 (7)in section 801— (A)in subsection (b)—
 (i)in paragraph (1) by striking 119,; (ii)by striking paragraph (2);
 (iii)by redesignating paragraphs (3), (4), (5), (6), (7), and (8) as paragraphs (2), (3), (4), (5), (6), and (7), respectively; and
 (iv)in paragraph (2), as so redesignated— (I)in subparagraph (A), by striking , as the case may be,;
 (II)in subparagraph (B), by striking , as the case may be; and (III)in subparagraph (C), by striking section 804(b)(8) and inserting section 804(b)(7);
 (B)by striking sections 111, 119, and each place it appears and inserting section; and (C)by striking 111, 119, or each place it appears;
 (8)in section 803— (A)in subsection (b)(1)(A)(i)—
 (i)by striking 111,; (ii)by striking 119,; and
 (iii)in subclause (V), by striking , except that the publication of notice requirement shall not apply in the case of proceedings under section 111 that are scheduled to commence in 2005;
 (B)in subsection (d)(2)(C)(i)— (i)by striking 111,; and
 (ii)by striking 119,; and (C)in subsection (e)(2)—
 (i)by striking 111,; and (ii)by striking 118, or 119 and inserting or 118; and
 (9)in section 804— (A)in subsection (a)—
 (i)by striking paragraphs (1) and (2) and inserting paragraph (1); (ii)by striking 111,; and
 (iii)by striking 119,; and (B)in subsection (b)—
 (i)by striking paragraph (1); (ii)by redesignating paragraphs (2), (3), (4), (5), (6), (7), and (8) as paragraphs (1), (2), (3), (4), (5), (6), and (7), respectively; and
 (iii)in paragraph (7), as so redesignated— (I)by striking section 801(b)(3) and inserting section 801(b)(2); and
 (II)by striking 111, 119, or. 4.Repeal of Commission’s rules related to regulatory intervention (a)In generalThe Federal Communications Commission shall take all actions necessary to—
 (1)repeal section 73.658 of the Commission’s rules (47 CFR 73.658); (2)repeal subpart D of part 76 of the Commission’s rules, except to the extent such subpart relates to the carriage of qualified noncommercial educational television stations consistent with the amendments made by this Act;
 (3)repeal subpart F of part 76 of the Commission’s rules; (4)modify subpart S of part 76 of the Commission’s rules by eliminating any requirements relating to network nonduplication and syndicated exclusivity for open video systems; and
 (5)modify the broadcast ownership limitations set forth in section 73.3555 of the Commission’s rules (47 CFR 73.3555) by eliminating the restrictions on the number of broadcast television stations that a person or entity may directly or indirectly own, operate, or control in the same designated market area (as such term is defined under section 501(c)(2) of title 17, United States Code), as described in paragraph (b) of such section 73.3555.
 (b)Prohibition on reimposing certain eliminated rulesThe Federal Communications Commission may not reimpose— (1)the radio-television cross-ownership rule, as described in paragraph (c) of section 73.3555 of the Commission’s rules (47 CFR 73.3555), as in effect on November 15, 2017; or
 (2)the newspaper/broadcast cross-ownership rule, as described in paragraph (d) of section 73.3555 of the Commission’s rules (47 CFR 73.3555), as in effect on November 15, 2017.
 5.Effective dateExcept as provided in section 6, this Act, and the amendments made by this Act, shall take effect on January 1, 2023.
 6.Continued collection and distribution of previously due royaltiesNotwithstanding section 5, the collection and distribution of royalties due for secondary transmissions made pursuant to sections 111 and 119 of title 17, United States Code, prior to January 1, 2023, shall continue to be governed by such title and the rules of the Register of Copyrights and Copyright Royalty Judges as in effect prior to the date of enactment of this Act until such time as the Register certifies that all royalties collected pursuant to such provisions have been distributed.
		